SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

56
KAH 13-01517
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, CARNI, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
SHERMAN WALKER, PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

MS. DOLCE, SUPERINTENDENT, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT-RESPONDENT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR
PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ALLYSON B. LEVINE OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Orleans County (James P. Punch, A.J.), entered May 28, 2013 in a
habeas corpus proceeding. The judgment dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: We reject the contention of petitioner that Supreme
Court erred in dismissing his petition for a writ of habeas corpus.
The remedy of habeas corpus is unavailable because petitioner would
not be eligible for immediate release from custody in the event that
he succeeded on the merits of the proceeding (see People ex rel.
Porter v Napoli, 56 AD3d 830, 831; see also People ex rel. Hinton v
Graham, 66 AD3d 1402, 1402, lv denied 13 NY3d 934, rearg denied 14
NY3d 795). We note that, although this Court has the power to convert
this proceeding into one pursuant to CPLR article 78 (see People ex
rel. Brown v New York State Div. of Parole, 70 NY2d 391, 398), we deem
such conversion to be inappropriate on the record before us. Finally,
contrary to petitioner’s contention, petitioner was afforded
meaningful representation by the attorney assigned to represent him in
connection with the habeas corpus proceeding (see generally People v
Stultz, 2 NY3d 277, 287, rearg denied 3 NY3d 702; People v Benevento,
91 NY2d 708, 712).




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court